DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 06/18/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 of the instant application recites:
“An automatic driving vehicle that is controlled by an operation management center, and has an automatic mode to automatically travel along a set travel route, wherein 
an input to shift to the automatic mode is performed by an operator…”

It is also not clear if the operator is a part of the operations management or a separate entity? 
The claim is also unclear as to what is being claimed in the recitation: “a travel start instruction is received from the operation management center…” Here, is the vehicle receiving an instruction or is the operator receiving an instruction is it unclear and therefore indefinite has to who or what is receiving a travel start instruction. 
The claim is also unclear and therefore indefinite as to what is being claimed in the recitation: “…and in the start manipulation waiting state, in a case where the start manipulation is performed and a case where the start manipulation is not performed and a predetermined time elapses, start is performed to start travel in the automatic mode.”
The Examiner will examine as best understood.  The Examiner will assume that a start manipulation is performed once the vehicle is in a condition to be started by an input from someone or somewhere?
As a side note, the claims appear to be method claims, however, they refer to a vehicle apparatus/remote apparatus. Therefore, it is also unclear what is intended to be 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi (US 20180224852).

Claim 1, as best understood, see 112(b) above, Tanahashi discloses an automatic driving vehicle that is controlled by an operation management center, and has an automatic mode to automatically travel along a set travel route, wherein [see Abst - An auto-drive apparatus includes a condition determiner for determining whether an auto-drive start condition of a vehicle is satisfied]

an input to shift to the automatic mode is performed by an operator [see at least p0009, p0050 -The auto-drive apparatus may further include a condition determiner configured to determine whether a start condition for engaging an automatic drive function is satisfied based on an input signal from a device disposed within the subject vehicle; The input device 82 also functions as a device for receiving an operation from the occupant for operating and stopping the auto-drive function];
a travel start instruction is received from the operation management center [see at least p0050 - the input device 82 is a device for receiving an occupant's instruction operation to the various electronic devices or in-vehicle apparatuses in the subject vehicle, such as a navigation device, audio equipment, an air-conditioner, and the like. The input device 82 also functions as a device for receiving an operation from the occupant for operating and stopping the auto-drive function].
Tanahashi does not specifically teach a start manipulation waiting state of waiting for a start manipulation by the operator is provided, and in the start manipulation waiting state, in a case where the start manipulation is performed and a case where the start manipulation is not performed and a predetermined time elapses, start is performed to start travel in the automatic mode.
However, Tanahashi does disclose the auto-travel start condition may be a condition or a criterion, for engaging the auto-drive function of the subject vehicle when the subject vehicle is in a stopped or parked state. 
The auto-drive apparatus may further include a temporary destination setter configured to set a temporary destination according to a preset rule when the destination obtainer does not obtain a travel destination within a preset amount of time. The preset amount of time may have a similar duration of the time it takes the condition determiner to determine whether a start condition for engaging the automatic drive function is satisfied. In other words, if the condition determiner determines a start condition is satisfied and no travel destination has been obtained by the destination obtainer, the temporary destination setter may set a temporary destination. The auto-drive processor may start the automatic drive of the subject vehicle toward the temporary destination if no destination has been obtained by the destination obtainer prior to the determination of the start condition by the condition determiner [see p0009].
A travel start related process performed by the auto-drive ECU 10 in the second embodiment is described with reference to a flowchart shown in FIG. 9. At S205, the auto-drive processor F5 generates a travel route (i.e., a provisional route) for performing the auto-drive on the nearby road in the temporary travel direction and starts an auto-drive. When the process at S205 is complete, the process proceeds to S206.
At S206, the auto-drive processor F5 determines whether a preset amount of time has lapsed after starting the auto-drive in a no-destination-set state. The amount of time for the determination of the process at S206 may be arbitrarily determined by design. For example, 3 minutes, 5 minutes, or the like may be useable as a determination time. The value may also be a relatively-long time, e.g., 10 minutes, 30 minutes or the like. The preset amount of time used at S206 may be a fixed value or may be a variable value, i.e., a value settable/changeable by the user. When the time lapsed after starting the auto-drive is equal to or greater than a preset value, an affirmative determination is performed at S206, and the process proceeds to S208. On the other hand, when the preset time has not yet lapsed, a negative determination is performed at S206, and the process proceeds to S207. At S207, the destination obtainer F2 determines whether the destination is set or not. When the destination is set, an affirmative determination is performed at S207, the process proceeds to S204, and starts the auto-drive toward the set destination. On the other hand, when the destination is not yet set, a negative determination is performed at S207, and the process returns to S206 [see at least Fig 9, p0018 – p0123].
Therefore, it would have been obvious to one of ordinary skill in the art to modify      Tanahashi with a start manipulation waiting state of waiting for a start manipulation by the operator is provided, and in the start manipulation waiting state, in a case where the start manipulation is performed and a case where the start manipulation is not performed and a predetermined time elapses, start is performed to start travel in the automatic mode, for the purpose of providing an auto-drive apparatus that is capable of engaging an auto-drive function during a trip of the subject vehicle without an outside or remote or positive confirmation of (stopping/destination/failure). 




Claim 2, as best understood, Tanahashi discloses the automatic driving vehicle according to claim 1, but does not specifically disclose wherein in the start manipulation waiting state, a stop holding state is provided, and in case of performing the start, the stop holding state is automatically canceled to perform the start.
However, Tanahashi discloses the auto-travel start condition may be a condition or a criterion, for engaging the auto-drive function of the subject vehicle when the subject vehicle is in a stopped or parked state [see at least p0009]. Teaching, the auto-drive start condition is a condition for starting an automatic travel from a stop state, which may be paraphrased as a still-stopped state of a vehicle after boarding by the user/occupant. In other words, the auto-drive start condition is a condition allowing the auto-drive ECU 10 to start a first auto-drive after the user/occupant boards the subject vehicle [see p0066]. 
Since the vehicle in Tanahashi will only go into an auto-travel start if the vehicle is in a stopped condition, it makes sense that the stopped state is canceled when the vehicle moves. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify      Tanahashi with wherein in the start manipulation waiting state, a stop holding state is provided, and in case of performing the start, the stop holding state is automatically canceled to perform the start, for the purpose of providing an auto-drive apparatus that is capable of engaging an auto-drive function during a trip of the subject vehicle while the vehicle is in stopped state for safety. 







Claim 3, as best understood, Tanahashi discloses the automatic driving vehicle according to claim 1, wherein in a case where the travel start instruction is [see at least p0050 - the input device 82 is a device for receiving an occupant's instruction operation to the various electronic devices or in-vehicle apparatuses in the subject vehicle, such as a navigation device, audio equipment, an air-conditioner, and the like. The input device 82 also functions as a device for receiving an operation from the occupant for operating and stopping the auto-drive function. See at least also p0100 where autodrive processor notifies driver’s seat occupant of the autodrive.  ].



Claim 4, as best understood, Tanahashi discloses the automatic driving vehicle according to claim 2, wherein in a case where the travel start instruction is received, information that the automatic vehicle is at a start manipulation waiting state is informed to the operator [see at least p0050 - the input device 82 is a device for receiving an occupant's instruction operation to the various electronic devices or in-vehicle apparatuses in the subject vehicle, such as a navigation device, audio equipment, an air-conditioner, and the like. The input device 82 also functions as a device for receiving an operation from the occupant for operating and stopping the auto-drive function. See at least also p0100 where autodrive processor notifies driver’s seat occupant of the autodrive.  ].







Claim 5, as best understood, Tanahashi discloses the automatic driving vehicle according to claim 3, the information is informed after a confirmation input of receiving the travel start instruction is inputted by the operator [see at least Fig 9 and p0121 – p0123 - At S208, the auto-drive processor F5 performs a route confirmation process. The route confirmation process is an inquiry process for asking the driver's seat occupant whether the current travel direction is a travel direction desired by the driver's seat occupant. For example, the auto-drive processor F5 displays a route confirmation screen on the display 83, and determines whether the travel direction should stay as is, or should be changed based on the occupant's selection operation on the route confirmation screen. The route confirmation screen is a screen asking for a user input regarding whether the current travel direction is a desired travel direction of the driver's seat occupant. According to such configuration, the driver's seat occupant can input, i.e., instruct, a desired travel direction to the auto-drive ECU 10. When the driver's seat occupant, as a result of the route confirmation process at S208, inputs/instructs a change of the travel direction to a desired one, an affirmative determination is performed at S209, and the process proceeds to S210. When, as a result of the route confirmation process, staying in the current travel direction is input, an affirmative determination is performed at S209, and the process proceeds to S211.
At S210, a travel route is corrected so that the subject vehicle travels along a driver's seat occupant instructed/desired route or travel direction, if such an input is received in the route confirmation process. That is, the auto-drive of the subject vehicle is performed in accordance with such a travel route]. 




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi (US 20180224852) in view of Kemner (US 5448479).

Claim 6, as best understood, Tanahashi discloses the automatic driving vehicle according to claim 1, but does not specifically disclose wherein at the start, a horn is sounded.
	However, Kemner discloses a system and method for remotely controlling an autonomous vehicle uses a tele-panel to interrupt autonomous operation. During autonomous operation, MCM 126 indirectly controls the engine and transmission via ADEM 128 and EPTC 130. MCM 126 directly controls the vehicle's braking systems, steering, body (i.e., raise or lower), lights (including head lights and autonomous operation strobe warning lights), horn and back-up alarm.
	See Fig 2, block 208, a wait state is entered. In the preferred embodiment, a five second pause is executed. At the beginning of the pause, the horn is honked and strobe lights are turned ON to warn any person near the vehicle that autonomous operation is being enabled [see at least Fig 2 and Col 4, ll. 1 – 15 and Col 7, ll 3 – 8].
	



Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



	
/Renee M. LaRose/
Examiner, Art Unit 3664

	
	
	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664